United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-708
Issued: June 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2013 appellant filed a timely appeal from an August 27, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than one year elapsed from the last merit decision dated July 1,
2008 to the filing of this appeal, the Board lacks jurisdiction to review the merits of her case
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse OWCP decisions issued on and after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e) (2009).

FACTUAL HISTORY
This case has previously been before the Board. On July 1, 2008 the Board affirmed a
February 16, 2007 OWCP hearing representative’s decision, which affirmed a September 20,
2006 denial of appellant’s emotional condition claim.3 The Board found that she failed to
substantiate any compensable factor of employment. The Board also affirmed OWCP’s
August 7, 2007 decision denying appellant’s request for reconsideration. In a December 19,
2009 decision, the Board affirmed a January 16, 2009 nonmerit OWCP decision, which declined
to reopen her case for further consideration of the merits.4 The facts of the case as set forth in
the Board’s prior decisions are incorporated herein by reference.5
On December 21, 2010 OWCP received appellant’s December 14, 2010 request for
reconsideration. Appellant stated that she should have filed her claim as a recurrence of an
accepted neck injury6 and not a new injury.
By decision dated August 27, 2012, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.9 When a claimant fails to meet one of the above standards, OWCP

3

Docket No. 08-467 (issued July 1, 2008).

4

Docket No. 09-1320 (issued December 17, 2009).

5

On August 1, 2006 appellant, then a 37-year-old postal mail handler, filed an occupational disease claim
alleging depression, anxiety, panic attacks and persistent nervousness due to the actions of her supervisor, Betty
Jones. She first became aware of the condition and its relationship to her employment on February 27, 2006.
6

Appellant noted the claim number for her neck injury as xxxxxx241 with an injury date of April 11, 2003.

7

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
8

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
9

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

2

will deny the application for reconsideration without reopening the case for review on the
merits.10
ANALYSIS
On December 14, 2010 appellant requested reconsideration. However, she did not
submit any relevant and pertinent new evidence or new relevant argument with her request. In
her request, appellant noted that she should have filed a claim for a recurrence under another
claim instead of filing a new occupational disease claim. Because she did not raise new
arguments or present new evidence that OWCP erroneously applied or interpreted a specific
point of law; advanced any relevant legal arguments not previously considered by OWCP; or
present any relevant and pertinent new evidence, she is not entitled to further review of the
merits of her claim under any criteria of section 10.606(b)(3).11
As appellant did not meet any of the regulatory requirements for review of the merits of
her claim, OWCP properly denied her December 14, 2010 request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.

10

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
11

A.K., Docket No. 09-2032 (issued August 3, 2010); W.C., 59 ECAB 372 (2008); Susan A. Filkins, 57 ECAB
630 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 27, 2012 is affirmed.
Issued: June 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

